 LOCAL 14055,STEELWORKERS649Local14055,UnitedSteelworkersofAmerica,AFL-CIOandThe Dow Chemical CompanyandThe Chamber of Commerce of the United States.Cases 7-CC-743 and 7-CC-756June 18, 1974tial importance in the administration of the Act,ordered that this case be set down for oral argumentbefore the Board. Oral argument was heard onJanuary 7, 1974.Upon the entire record in the case, the Boardmakes the following findings:DECISION AND ORDERUpon unfair labor practice charges filed on March13, 1973, by The Dow Chemical Company, hereincalled Dow, and on May 22, 1973, by The Chamberof Commerce of the United States against Respon-dent, Local 14055, United Steelworkers of America,AFL-CIO, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a consolidated amended complaint,onMay 31, 1973, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(b)(4)(ii)(B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the consolidated amended complaint and notice ofhearing were served on the Respondent and theCharging Parties. Thereafter,Respondent filed atimely answer denying the commission of any unfairlabor practices. A hearing before an AdministrativeLaw Judge was scheduled for June 18, 1973.Meanwhile, pursuant to the provisions of Section10(1) of the Act, a petition for an injunction was filedby the Regional Director for Region 7, on behalf ofthe National Labor Relations Board, in the UnitedStatesDistrictCourt for the Eastern District ofMichigan. A hearing on that petition was held onMay 23, 1973, before Hon. Thomas P. Thornton,United States District Judge. Thereafter, on August23, 1973, all parties herein joined in a motion beforethe National Labor Relations Board that the instantconsolidated proceeding be transferred to the Boardwithout a hearing before an Administrative LawJudge, and that the entire record consist of theformal papers, the official record in the district courtproceeding including transcript and exhibits, andcertain stipulated facts. On August 29, 1973, theBoard granted this joint motion and transferred theinstant proceeding to itself.' Thereafter, the GeneralCounsel, the Respondent, and the Charging Partiesfiled briefs.On December 21, 1973, the Board, having deter-mined that the instant case raised issues of substan-INo further proceedings have ensued,nor has a decision been renderedin the district court.2The Dow Chemical Company being the "primary employer" herein, weassert jurisdiction on the basis of its engagement in commerce withoutregard to the "commerce"status of Harold Alexander,Inc.,Rupp OilCompany, and Central Michigan Petroleum,Inc.,who are the "secondaryemployers"for purposes of this case.SheetMetal Workers InternationalAssociation Local Union No.299,AFL-CIO,and Allen Stout, its Agent (S.M.1.JURISDICTIONThe consolidated amended complaint alleges andthe answer admits that The Dow Chemical Companyin 1972, a representative year, in the conduct of itsBay Refining Division located in Bay City, Michi-gan, sold in excess of $500,000 worth of products, ofwhich goods valued in excess of $50,000 wereshipped directly to points located outside the State ofMichigan. The answer also admits, and we find, thatThe Dow Chemical Company is a person engaged incommerce within the meaning of Section 2(6) and (7)of the Act.The consolidated amended complaint alleges andthe answer admits that Harold Alexander, Inc., RuppOil Company, and Central Michigan Petroleum, Inc.,are persons engaged in commerce within the mean-ing of Sections 2(6) and (7) and 8(b)(4) of the Act. Inthe absence of facts either in the pleadings orelsewhere in the record sufficient to prove the last-mentioned allegations, and since jurisdiction isotherwise established to our satisfaction, we need notmake any findings regarding the "commerce" statusof these businesses.2II.THE LABORORGANIZATION INVOLVEDLocal 14055,United Steelworkers of America,AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts we rely on are undisputed. The DowChemical Company has its Bay Refining Division inBay City, Michigan, where it produces gasoline andotherproducts.Respondentwas,at the timespertinent to this proceeding, on strike against the BayRefining Division. Respondent picketed at six gasstations deriving their revenues largely from the saleof this gasoline, marketed under the trade name of"Bay." The picket signs asked consumers to boycottBay gasoline.3 All of the gas stations involved areKisner and Sons),131NLRB 1196;Local 3,InternationalBrotherhood ofElectricalWorkers, AFL-CIO (New Power Wire and Electric Corp.), 144NLRB 1089, In. 1.3A typicalsign read: "Don't BuyBay Gas."Other signsomitted theword"Gas." Our resolution of the legal effect of thepicketingmakes itunnecessary for us to pass upon the alleged failure of the signsto specifyadequately the boycottedproduct.211NLRB No. 59 650DECISIONSOF NATIONALLABOR RELATIONS BOARDindependent, in the sense that none is operated,either wholly or jointly, by Dow.Three of the stations, located in Bay City, areoperated by Rupp Oil Company which, in additionto operating several retail Bay gasoline stations, istheareawholesale distributor for Bay gasoline.While not owned or controlled in its day-to-dayoperations by Dow, the Rupp distributorship wascreatedwith the aid of Dow's endorsement ascosignerof a bank note for a loan to Rupp of$116,000. One of the conditions of this endorsementisthatDow must agree to any purchases orexpenditures made with this money. Rupp's whole-sale supply is maintained in tanks owned by Dowadjacent to the Bay refinery. On at least one occasionduring the strike,Dow employees performed amaintenanceoperation on the tanks, namely, theinstallation of gauges. Each of Rupp's three retail gasstations in question is leased by the landowner toDow, and subleased by Dow to Rupp Oil Company.At two of thestations,at 248 Washington Street and2100-22nd Street, the rental Rupp pays to Dow isbased on gallons of gasoline sold. The third station,at 1017 Marquette Street,isonland owned byRupp's principal, Harold Rupp, and his wife, wholease it to Dow, which in turn subleases it to RuppOil Company for the same rental as provided for inthe primarylease.The purpose of this leasebackarrangement does not appear. Dow owns the "Bay"insigniasat all three stations, and the gas pumps attheMarquette and 22nd Street stations. At 22ndStreet, it also owns a hoist, a carwasher, batterycharger, racks and counters, and other personalproperty.Central Michigan Petroleum, Inc., operates two ofthepicketedgas stationslocated inMidland,Michigan. Central Michigan, like Rupp, also whole-sales gasoline.Also like Rupp, Central Michigan is alesseeto Dow with respect to these stations. One ofthem is actually owned by Dow and the other isleasedtoDow and subleased to Central Michigan.The terms of neither of these leases appear in therecord, except that a Dow representative testifiedthat he thought the subleased station was rented forthe samerentalDow pays. Both stations carry the"Bay" insignia.The remaining gas station involved is operated byHarold Alexander, Inc., on Euclid Avenue, Bay City,on property owned by Harold Alexander, Inc., leasedtoDow for a fixed rental, and leased back toAlexander for a rental based on itsgasoline sales.Alexanderalso leasesto Dow the Washington Streetgas station which Dow subleases to Rupp OilCompany and, apparently, one of the Midlandstations which Dow subleases to Central MichiganPetroleum.4Among the three Rupp Oil Company stations, theone on Washington Street has gross revenues ofabout $280,000 a year, of which from 81 to 86percent comes from the sale of Bay gas. It is also aGeneral Tire dealership. The 22nd Street stationgrosses about $140,000, about 85 percent from Baygas,and the Marquette Street station had onlyoperated for about 6 months at the time of thehearing, and had sold $39,000 worth of Bay gas outof $40,000 in gross revenues. The Marquette station,however, leases its servicing facilities to an independ-entmechanic, and neither the lease rental nor theincome of the mechanic (both unknown) is includedin the $40,000 figure.The two stations operated by Central MichiganPetroleum had only been in operation a few monthsat the time of the hearing. One had gross revenues of$68,000, of which 91 percent came from Bay gas andoil and other Dow products such as radiator sealer,brakefluid, and windshield solvent. The otherstation had gross revenues of $45,000, of which about98 percent was from Dow products.The Harold Alexander, Inc., station grosses about$1,200,000 a year. It is also a General Tire dealership.Its fuel (gas and diesel oil) sales account for 60 to 65percent of gross revenues. This station sells gas otherthan Bay brand, and Alexander's owner, while at onepoint in his testimony estimating that Bay represent-ed about 75 percent of his fuel sales, later stated thatfor the current year he did not know how much ofthe gas he sold was Bay. While it is not entirely clearfrom the record, it would appear that potentialcustomers would not generally have known that gasother than Bay was available at the station.It is the contention of the General Counsel and theCharging Parties that by its picketing of theseindependent gas stations Respondent sought tocoerce their operators with an object of forcing themto curtail or cease doing business with Dow, inviolation of Section 8(b)(4)(ii)(B). Respondent de-fends its picketing by asserting that the stationoperators are not neutral parties entitled to protec-tion from picketing in furtherance of a labor disputewith Dow, and that its picketing at the premises ofthese retailers of Dow's gasoline, even if they areneutral parties, is lawful under theTree Fruitscasesas consumer picketing aimed at Dow's product only.4Central Michigan's general manager testified that the land was ownedthepropertywas ownedby Dow,leased to Alexander,and subleased toby Harold Alexander.A Dowrepresentative testified that it was ownedby aCentralMichigan.firm known as Bay General.Dow's brief to the Board cites the formerSN.L.R.B.v.Fruit and VegetablePackers& Warehousemen,Local 760testimony in presenting its version of the facts,but inadvertently states that(Tree FruitsLabor Relations Committee,Inc.].377 U.S. 58 (1964). LOCAL 14055,STEELWORKERS651A.Neutrality of the Picketed StationsWhere the business enterprise at which allegedsecondary picketing takes place is operated with suchidentity and community of interests with the personhaving the primary labor dispute as to negative theclaim that it is a neutral enterprise, we have held thatitisnot then the kind of third party who wasintended to be protected by Section 8(b)(4).6 Here,where there is no question of the gas stations being"allies" or "joint employers" with Dow, as thoseterms have been used in prior cases, Respondentwould have us translate the whole complex ofbusiness relationships between the stations' operatorsand Dow, including the lease arrangements, intosuch a surrender of neutrality. The short answer tothis line of argument is that the Board does notnormally predicate loss of neutral status on economicinterdependency alone, absent such factors as com-mon ownership or managerial control.7 None of thefacts relied on to persuade us of the unity betweenDow and each of the operators is so exceptional as towarrant, in our judgment, departing from this policyin the instant case.B.The Applicability of the Tree FruitsDoctrineThe second question posed by the set of factsbefore us is the lawfulness of the picketing in light oftheTree Fruitsdecision,supra.In that case a majorityof the Supreme Court held that Section 8(b)(4) doesnot proscribe peaceful consumer picketing which isemployed only to persuade customers not to buy thestruck product, as opposed to picketing to persuadeconsumers to cease all trading with the secondaryretailer.The majority stated at one point that:"Peaceful consumer picketing to shut off all tradewith the secondary employer unless he aids the unionin its dispute with the primary employer, is polesapart from such picketing which only persuades hiscustomers not to buy the struck product." 8Respondent Union in the instant case argues thatthemajority holding inTree Fruitsisnecessarilyapplicable irrespective of the extent of disruption ofthe retailer'sbusiness by a successful consumerboycott of the struck product. The Charging Partiesand the General Counsel emphasize, on the other6Local 282,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Acme Concrete & Supply Corp.),137NLRB 1321, 1324.rSeeGrainElevator,Flour and Feed Mill Workers,InternationalLongshoremen Association,Local 418, AFL-CIO (Continental Grain Compa-ny),155 NLRB 402, 403-406;Local 379, Building Material & Excavators,a/w International Brotherhoodof Teamsters, Chauffeurs,Warehousemen &Helpers ofAmerica(Catalano Bros.,Inc.), 175 NLRB 459, 459-460, 469;Drivers,Warehouse& Dairy Employees, Local No. 75 (Seymour Transfer,Inc.), 176 NLRB 530, 533.8 377 U.S. at 70.hand, that the Washington State apples which werethe struck goods inTree Fruitswerean insubstantialpart of theretail businessof Safeway, the retailerinvolved, and that a boycott limited to those appleswould not have discouraged consumers totally frompatronizing Safeway, while such an effect is likely inthe case of the gas stations involved here.We think this factual distinction does indeed havesignificantlegal consequences.Where by the natureof the business and of the picketing it is likely thatcustomers who are persuaded to respect the picketsigns will not trade at all with the neutral party, we inturn are persuaded that a trueTree Fruitssituationdoes not exist, and that we are at the very leastrequired to make our own independent judgment astowhether the picketing is permissible under theAct .9 Arguably, certaindictainTree Fruitsgoes sofar as to compel us to find a violation in suchcircumstances, 10 a point which we need not decide.InTree Fruits,the Supreme Court majority, findingthat Section 8(b)(4) did not prohibit all peacefulconsumer picketing at secondarysites,decided thattheminimal impact the picketing there would havehad, if successful, upon the total business of thesecondary retailer would not justify a conclusion thatan object of the union was to persuade the retailer todiscontinue handling the struck product to cut itslosses.Itwas on that basis, in our opinion, that itheld that the picketing in that case did not "threaten,coerce, or restrain" the retailer within the meaning ofSection 8(b)(4).Here, the situation is substantially different.Wefind, as we did in theAmerican Bread Companycase,supra,footnote 9, that the picketing was reasonablycalculated to induce customers not to patronize theneutral parties, in this case the gas station operators,at all. Even though some of thestationsinvolved selltires and provide repair service, which special aspectsof their business might be relatively unimpaired,most of their businessisgasoline salesand minoritems incidental thereto.Some,at least,wouldpredictably be forced out of business if the picketingwere successful, and all would predictably besqueezed to a position of duress, escapable only byabandoning Dow in favor of a new source of supply.It is not only the potential impact of the picketing,however, that distinguishes this case fromTree9SeeTeamsters,Chauffeurs,Helpers andTaxicabDriversLocal327,affiliatedwith International Brotherhoodof Teamsters, Chauffeurs,Ware-housemenand Helpers of America (American BreadCompany),170 NLRB 91,93, enfd.411 F.2d 147 (C.A. 6, 1969).10For instance: "[W ]hen consumer picketing is employedto persuadecustomers not to trade at all with thesecondaryemployer, the latter stopsbuying the struck product,not because of a falling demand,but in responseto pressure designed to inflict injury on his business generally.In such case,the union does more than merely follow the struck product;itcreates aseparate dispute with the secondaryemployer." 377 U.S. at 72. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDFruits.It is,more importantly, the predictability ofsuch impact that leads us to conclude that thepicketing had an unlawful object.InCascade Employers Association,"we said thatCongress did not intend to confine Section 8(b)(4) toa strict and precise definition of terms which wouldlimit its application in protecting neutral employers.We think that, mindful of the conclusion reached onthe facts ofTree Fruits,fidelity to that congressionalintent does not permit so niggardly an interpretationof the terms "threaten, coerce, or restrain" as wouldbe necessary to find that these terms do not apply,within the meaning of Section 8(b)(4), to what thisRespondent is doing to these gas station operators.Accordingly,we find that the picketing violatedSection 8(bX4)(ii)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth abovehave a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand upon the entire record in the case, we make thefollowing conclusions of law:1.The Dow Chemical Company isengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 14055, United Steelworkers of America,AFL-CIO, is a labor organization within the mean-ing of Section2(5) of the Act.3.By its picketing at the premises of HaroldAlexander, Inc., Rupp Oil Company, and CentralMichigan Petroleum, Inc., in furtherance of a disputewith The Dow Chemical Company, Respondent hasengaged in unfair labor practices within the meaningof Section 8(b)(4)(ii)(B) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) oftheNational LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,Local14055,United Steelworkers of America,AFL-CIO, Bay City,Michigan,its officers,agents,and representatives,shall:1.Cease and desist from threatening,coercing, orrestrainingHarold Alexander,Inc.,Rupp Oil Com-pany,Central Michigan Petroleum,Inc., or any otherperson,where an object thereof is to force or requireany of them to cease using,selling,handling,transporting, or otherwise dealing in the products ofThe Dow Chemical Company, or to cease doingbusiness with The Dow ChemicalCompany.2.Take the following affirmative action, whichthe Board finds will effectuate the policiesof the Act:(a)Post at its business offices and meeting hallscopies of the attached notice marked"Appendix." 12Copies ofsaid notice,on formsprovided by theRegionalDirector for Region 7, afterbeing dulysigned by aduly authorized representative of theRespondent,shallbe posted by the Respondentimmediately upon receipt thereof,and be maintainedby it for60 consecutive days thereafter,in conspicu-ous places,including all places where notices tomembers are customarily posted.Reasonable stepsshallbe taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(b) Furnish to the said Regional Director copies ofthe aforementioned notice for posting by HaroldAlexander,Inc.,Rupp OilCompany, andCentralMichigan Petroleum,Inc., these companies willing,at the picketed gas stations.(c)Notify theRegional Director for Region 7, inwriting,within 20daysfrom the dateof this Order,what steps Respondent has taken to comply here-with.MEMBERSFANNING ANDJENKINS, dissenting:Contrary to the views of our colleagues, we find nosupport in the statute, the teachings ofTree Fruits, 13established Board doctrine, or the economic realitiesinvolved herein for the conclusion that the Union'sconsumer product picketing of six gas stationsmarketing Dow Chemical Company's "Bay" gasolineviolated Section 8(b)(4)(ii)(B) of the Act.I1Salem Building Trades Council,AFL-CIO (Cascade EmployersAssocia-of the National Labor Relations Board"shall read "Posted Pursuant to ation,Inc.),163 NLRB33, 35,enfd.percunam 388 F.2d 987(C.A. 9, 1968),Judgment of the United States Court of Appeals Enforcing an Order of thecert.denied 391 U.S. 965(1968).National Labor Relations Board."12 In the event that this Order is enforced by a Judgment of a United13NLRB.v.Fruit and Vegetable Packers & Warehousemen,Local 760States Court of Appeals, the words in the notice reading"Posted by Order(Tree FruitsLaborRelations Committee,Inc.),377 U.S. 58 (1964). LOCAL14055,STEELWORKERSThe facts are uncontroverted. The Respondent wason strike against the Bay Refining Division of TheDow Chemical Company in Bay City, Michigan,which produces gasoline and related products. Infurtherance of this dispute the Respondent engagedat six gasstations in picketing which urged aconsumer boycott of the major product manufac-tured by the struck refinery-gasoline marketed byDow under the "Bay" label.The record is clear that the picketing of the sixretailgasstationswas at all times peaceful anddirected only at the consuming public. The recordalso revealsthat the picketing did not cause anyemployee to stop working, nor otherwise interferewith deliveries to or pickups from the picketed sites,nor in any manner obstruct customer ingress andegress.The evidence affirmatively shows that thepickets stationed themselves on sidewalk locationsaway fromentrancesor exit driveways, that they didnot appear until the station opened, and that theydeparted before it closed. The evidence also disclosesthat the picketing was in conformity with its avowedconsumer boycott purpose in all substantial aspectsand that the pickets limited their appeal to the struckproduct-"Bay gasoline." The legends on the picketsignsgenerally stated:"Don'tBuy Bay Gas,"Boycott Bay Gas," and "Bay Gasoline Made byScabs."It is undisputed that all the picketed locations sellproducts and services other than Dow gasoline.Indeed, the Harold Alexander Co., Inc.,station sellsa certain percentage of non-Dow gasoline. Moreover,Dow gasoline is clearly not merged into the non-struck products or services so as to physically preventthe purchase of one without the other. It is possibleto buy tires, car accessories, golf balls, and charcoalor have a car washed or repaired without buying Baygasoline at the stations.Thus, it appears that the onlyessentialdifferencebetween the instant factual situation and thatinvolved in theTree Fruitsdecision is that here theRespondent is engaged in consumer picketing of aspecific brand of gasoline rather than of WashingtonState apples, and that the gasoline in question is amuch more important component of the stations'income than were the apples of Safeway's income inTree Fruits.Tree Fruitsheld that consumer picketing, askingcustomers not to buy the struck product, is lawfulbecause it is part of, or confined to, the primarydispute. Such picketing becomes unlawful only whenitextends beyond the struck product to embraceother products or other parts of the business of theperson selling the struck product. The SupremeCourtmade this crystal clear, in defining thedifference thus:653When consumer picketing is employed only topersuade customers not to buy the struck product,the union'sappeal is closely confined to theprimary dispute.The site of the appeal isexpanded to include the premises of the secondaryemployer,butifthe appeal succeeds, thesecondary employer's purchases from the struckfirms are decreased only because the public hasdeminished its purchases of the struck product.On the other hand,when consumer picketing isemployed to persuade customers not to trade atallwith the secondary employer,the latter stopsbuying the struck product,not because of afallingdemand,but in response to pressuredesigned to inflict injury on his business general-ly. In such case,the union does more than merelyfollow the struck product;it creates a separatedispute with the secondary employer. [377 U.S. at72.]Since Respondent's appeal.did not extend beyondBay gasoline,the struck product,nothing in itsconduct goes beyond the limits approved inTreeFruits.The majority considers consumer picketing to beunlawful if "it is likely that customers who arepersuaded to respect the picket signs will not trade atall" at the picketed establishment.They rely on theCourt's statement that "Peaceful consumer picketingto shut off all trade with the secondary employerunless he aids the union in its dispute with theprimary employer"is unlawful(377 U.S. at 70), andperhaps also on the Court's condemnation of"consumer picketing[which] is employed to per-suade customers not to trade at all with thesecondary employer" in the part of the decision setout above.But this reliance is misplaced."All trade"which it was unlawful to shut off inTree Fruitswasthe trade including itemsotherthan the struckproduct.The vice in appealing for such action liesnot, in the fact that all trade is sought to be ended,but in the fact that,where the struck product is onlypart of the goods sold by the picketed employer, anappeal to end all trade with him is necessarily anappeal to cease buying nonstruck products as well asthe struck product.The decision plainly indicatesthat,whether all trade or a major fraction of it is inthe struck product,an appeal not to buy the struckproduct is lawful. This is clear from the Court'sconclusion that "When consumer picketing is em-ployed only to persuade customers not to buy thestruck product,the union's appeal is closely confinedto the primary dispute"(377 U.S. at 72),and that theevil at which the statute was aimed was the use ofconsumer picketing: 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD... to persuade the customers of the secondaryemployer to cease trading with him in order toforce him to cease dealing with,or to put pressureupon,the primary employer.This narrow focusreflects the difference between such conduct andpeaceful picketing at the secondary site directedonly at the struck product.In the latter case, theunion'sappeal to the public is confined to itsdisputewith the primary employer,since thepublic is not asked to withhold its patronage fromthe secondary employer,but only to boycott theprimary employer's goods. [377 U.S. at 63.]As the Court said in footnoting the "not to trade atall" prohibited type of picketing,the distinction isbetween"merely to `follow the struck goods' andpicketing designed to result in a generalized loss of[business] . . ."(377 U.S. 64, atfn.7). And yet again inexplaining this language,it drew the same distinctionbetween"a public appeal directed only at a productwhich results in a decline of 25%in . . . sales of thatproduct"and an "appeal. . .that the public ceaseall patronage... " (377 U.S. at 72,fn. 20).The majority rests its decision principally on theground that,because the struck product, gasoline, issodominant and overwhelmingly important aproportion of the service stations'business,an appealto customers not to buy it will, where it is effective,persuade customers not to patronize the servicestations at all. But the Court specifically recognizedthisargument about degree of impact and theprobability that the consumer picketing "provokesthe public to stay away from the picketed establish-ment." (377 U.S. at 71)Indeed,Mr. Justice Harlanmade this same point in his dissent.And the Courtrejected this argument unequivocally,saying, "Bethat as it may. . .Congress has never adopted abroad condemnation of peaceful picketing,such asthat urged upon us by petitioners..." (377 U.S. at71).Apart from the effect of inducing customers to stayentirely away from the service stations, the majorityconcludes that because the picketing of struck applesinTree Fruitswould have"minimal impact" onSafeway's total business and the picketing of gasolinehere(if successful) would have a major, possiblydevastating,impact on the service stations'business,this increase in impact causes the picketing to violatethe Act.That is, the more effective the picketing, the14Teamsters,Chauffeurs,Helpers and Taxicab DriversLocal 237,affiliatedwith International Brotherhoodof Teamsters, Chauffeurs,Ware-housemen and Helpersof Amenca (American Bread Company),170 NLRB 91,93, enfd.411 F.2d 147 (C.A. 6, 1%9).In agreeing with his colleagues thatthis picketing was violativeof the Act,Member Jenkins relied solely on thefact that Local 327 failed to take precautions for allaying any misgiving thatmight arise concerning the picketing and further assure all parties,includingcustomers,that its picketing was focused solely on the Employer's bread.(170 NLRB at 93, fn.6.) Similarly, the court also retied on conduct by thegreater the possibility of its being unlawful. But theAct makes no such distinction, and inTree FruitstheCourt, as with other arguments advanced by themajority, expressly rejected this one also. The sameargument had been made by Mr. Justice Harlan inhisdissent,and the court of appeals, and theSupreme Court held:We disagree ... with the Court of Appealsthat the test . . . is whether Safeway suffered orwas likely to suffer economic loss. A violation of§ 8(b)(4)(ii)(B) would not be established, merelybecause respondents' picketing was effective toreduce Safeway'ssalesofWashington Stateapples, even if this led or might lead Safeway todrop the item as a poorseller. [377 U.S. at 72-73 ]The majority's reliance onAmerican Bread14ismisplaced. There the struck product was bread, theconsumer picketing was of a restaurant serving thebread as part of its meals, and the appeal was topatrons not to buy the bread. Such picketing washeld to be unlawful because the diners could notchoose to refrain from buying the bread without alsorefraining from buying the entire meal, so that thenonstruck products which comprised the rest of themealwere necessarily within the reach of thepicketingappeal.There is no such merger orincorporation of the struck gasoline here into anyother product or service, and the consumers canreadily choose not to buy Bay gas without affectingwhateverotherproducts or servicesmight beavailable at the service stations. Since this distinc-tion, the lack of any appeal necessarily affectingneutral products, is the foundation ofTree Fruits,American Breadcan have no application here.15How the"close confine[ment ] to the primarydispute" held to make consumer picketing lawful inTreeFruitsbecomes farther removed from theprimary dispute when the struck product becomes alarger percentageof the totalbusinessof the picketedemployer, the majority does not explain. Both logicand experience would lead to the opposite conclu-sion, that such increasing mutual interdependencebetween the struck supplier and the retailer wouldincrease the primary character of the picketing.Indeed, the facts here show that the statutoryconcept of neutrality tends to lose its substance aspicketing Union which showed that its objective was aimed at employees ofsecondary employers. (411 F.2d at 154-155.) These factors are not presenthere.15Member Jenkins has not adopted the "merged product"doctrine. Seehis dissents inHonolulu Typographical Union No.37, AFL-CIO,167 NLRB1030, 1033, enfd.401 F.2d 952 (C.A. 9, 1%8, with the court deriving thesecondary object in part from handbills which stated, "Do not patronize thisestablishment.");Los Angeles Typographical Union No.174,181 NLRB 384. LOCAL 14055,STEELWORKERS655the struck goods rise toward being the sole or nearlysole product handled by the retailer.16Our colleagues assert that, in addition to potentialimpact, "it is,more importantly, the predictability ofsuch impact" which warrants finding an unlawfulobject. But if the impact is permissible, as they seemto concede and asTree Fruitsplainly holds, theprobability of the impact can hardly be relevant. Areunions required to picket only known antiunionneighborhoods, or to picket only very high-pricedstores whose customers might be expected to havelittle interest in unions? Activity which is sufficientlyprimary in character may lawfully be carried on,even if the effect is to close down the employer, andregardlessofwhether this outcome is likely orremote. The activity does not become less primary byreason of any such effect. SinceTree Fruitsheld thepicketing here to be sufficiently primary in characterto be lawful, it does notbecome lesslawful because itreaches a major and possibly decisive portion of theemployer'sbusiness,and thus increases the likeli-hood that the employer may close down entirely.A constitutional problem lurks within the majori-ty's view. The picketing here was peaceful, limited tothe struck product, did not interfere with deliveriesor customer access, did not induce or attempt toinduce the service station employees to interrupttheir work, and involved no means proscribed by thestatute. That is, the picketing here was no more thanspeech concerning the Union's primary dispute overthe production of Bay gasoline. To prohibit it, asdoes the majority, "might collide with the guaranteesof the First Amendment," as the Court noted inTreeFruits.(377 U.S. at 63.)In short, the majority extracts and fastens upon theCourt's phrases such as "not to trade at all" and"shut off all trade," and gives them a literal and rigidmeaning quite different from that made clear by thecontext and by the circumstances and issues whichthe Court inTree Fruitsaddressed. Thismeaning isthat espoused in theTree Fruitsdissent and by thecourt of appeals which the Supreme Court reversed,a meaningexpressly and repeatedly rejected by theCourt. Our colleagues commit the same error whichthe Court there cautionedagainst, ignoring "the rulethat a thing may be, within the letter of the statuteand yet not within the statute, because not within itsspirit,nor within the intention of its makers." (377U.S.at72.)Thus the majority, mired in theremembrance of things past, is now repeating themistake which led to the Board's original error inTree Fruits.For thesereasons,we dissent, and would dismissthe complaint.16Thus,Rupp Oil Company which operates three of the stationsinvolved in this proceeding is the"exclusive"wholesale distributor of BayRefinery products. Writtenconsentof Dow's general manageris apparentlyrequired before it can distribute products to any service station,fuel oildealer, or other person or retailer in BayCounty.It was Dow, not Rupp,who selected the site for the bulk plant from which Bay Gas is distributed toRupp's retail outlets. The tank farm is on a site to which Bay gasoline couldbe deliveredby directpipeline from the adjacent Bay refinery. Dowconstructed and owns the tanks,owns the property on whichthey arelocated,and during the picketing Dow used employees in the struckbargaining unit to install gauges in the tanks.Furthermore,Dow not onlycosigned the Rupp's bank note making Rupp's dealership possible, but itapprovesthe amountand type of Rupp's insuranceand monetaryreservesand maintainsthe rightto examineRupp's balance sheet.The three RuppOil stations operate retail siteswhichare all leased or subleased from Dow,and Dowowns the pumps and a long listof property used bythe stations.The rentat two of the stations is based on the gallons of Bay Gas sold.Similarly, CentralMichigan Petroleum,Inc., operates two of the picketedgas stations.Like Rupp,Central leases the stations from Dow.One of thestations is actuallyowned byDow (Saginaw station)and the other is leasedtoDow and subleased to Central Michigan.Like Rupp,Central Michigan isalso awholesale distributorof Bay Refiningproducts, although theextent ofDow's control does not appear to have been reduced to a writtendistributorship agreement.The arrangement further raises questions notonly oftheeconomicdependencyof Central Michigan on Dow, butwhether the Saginaw station is in facta "primary" siteon the basis of theBoard's conventional legal standards.(SeeInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America, AFL-CIO(AlexanderWarehouse&SalesCo.),128 NLRB 916.)Finally,Harold Alexander,Inc., the sixth station picketed,subleases itssite from Dow pursuant to a fixed rental on propertyowned byAlexanderand leasedby Dow.On two occasions Dow paid for the replacement orrepair of underground tanks and has also assumed half the cost of certaincard material.The rental,like the two Rupp stations above,is also based onthe sales of gasoline.Alexander purchases an indefinite amount of gasolineother than the Dow brand, and there is some question from the availablefactswhether Alexander has complete freedom to make unlimited outsidepurchases.These facts are ofatypecommonwhere aretailerdeals solely orprincipallyin productssupplied byanother; they are recounted here not toshow an "agency"or other relation between the supplier and the retailers,but to showthe economic realities underlying their relation.Obviously,these economic circumstances pose an issue whether neutrality can haveany substantial meaning where such interdependence exists.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT, by picketing their gas stations,threaten, coerce, or restrain Harold Alexander,Inc.,Rupp Oil Company, Central MichiganPetroleum, Inc., or any other person, where anobject thereof is to force or require any of them tocease using, selling, handling, transporting, orotherwise dealing in the products of The DowChemical Company, or to cease doing businesswith The Dow Chemical Company.LOCAL 14055,UNITEDSTEELWORKERS OFAMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title) 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedAny questions concerning this notice or compli-by anyone.ance with its provisions 'may be directed to theThis notice must remain posted for 60 consecutiveBoard's Office, 500 Book Building, 1249 Washingtondays from the date of posting and must not beBoulvard,Detroit,Michigan 48226,Telephonealtered, defaced, or covered by any other material.313-226-3200.